DETAILED ACTION
This Office Action is in response to the amendment filed on 05/18/2020 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2020 has been entered.

Response to Amendment
The Amendment filed on 05/18/2020 has been entered.  
Claims 1, 6, 13, 15, and 20 are amended.  Claim 21 is new.  Claims 1-8, 11-17, and 20-21 are pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
  	
In Claims 13 and 16-17, claim limitation “analysis system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholder “system” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13 and 16-17 have been interpreted to cover the corresponding structure that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 21 recites the limitation "wherein the associated information from previous analysis includes types of links on the web page, navigation information, content of the web page, grouping of links, link patterns”.  The limitation is indefinite because it’s unclear to the Examiner if it meant the associated information from previous analysis includes ‘types of links on the web page, navigation information, content of the web page, grouping of links, or link patterns’ OR ‘types of links on the web page, navigation information, content of the web page, grouping of links, and link patterns’.  [0073] of the specification merely recites that the analysis system may have stored information about the web page, such as the types of links on the page, navigation information, content, grouping of links, link patterns, etc. Further, some web pages may not have links on it. Therefore, for the purpose of examination, the Examiner will interpret this limitation as:  "wherein the associated information from previous analysis includes types of links on the web page, navigation information, content of the web page, grouping of links, or link patterns”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karnati et al. (US 2018/0358022 A1 hereinafter Karnati) in view of Danner et al. (US 2007/0213980 A1 hereinafter Danner), further in view of Kim et al. (US 2008/0195674 A1 hereinafter Kim).

Regarding Claim 1, Karnati teaches a computer-implemented method, in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device to cause the processing device to enable a website for a virtual conversation ([0012] system and methods that increase scalability of voice based network; system includes a data processing system that enable navigating and interacting with digital components such as webpage; [0083] data processing system can establish communication session with the computing system; [0085] data processing system include voice-based digital assistant – thus, enabling a website for virtual conversation; [0087] systems and methods implemented by the computing system in response to a processor executing instructions contained in main memory), the method comprising: 
receiving a request for an Internet web page associated with a website from a client device, the web page including a plurality of links ([0070] method includes receiving an input audio signal; [0071] the data processing system can receive the input audio signal from computing device; [0072]-[0073] audio signal detected include “I want a shirt from ABC Co”; the data processing device can identify the content provider as ABC Co and the website, IP address associated with the content provider ABC Co – thus, receiving a request for an Internet web page associated with a website from a client device; [0075] establish a communication session with the content provider to receive digital component from the content provider; [0032] the digital components can be webpages that include graphics, text, hyperlinks, etc. – thus, the webpage including links); 
analyzing, by the processing device, the web page data set according to a data analysis process to produce an organized data set associated with the web page ([0075]-[0076] the data processing system establish a communication session with the content provider to receive digital component/ webpage from the content provider;  session established with a request from the data processing system; webpage transmitted in response to the request; render received digital component that includes input fields, buttons, menus, text, links, etc. the digital component can be analyzed with a machine vision component of the navigation component; [0079] navigation component can identify components of the digital component by performing machine vision analysis and/ or parsing code of the digital component; identify tags; [0081] generate data array by the navigation component – thus, analyzing the webpage data set to produce an organized data set associated with the web page); 
generating, by the processing device, a prompt for being output to the user as audible output based on the organized data set ([0083] the data processing system can establish a communication session with the computing device to retrieve additional information for the data array; output audio signal “what is your preferred color”); 
receiving input from the client device provided to the client device in response to the prompt ([0083] output audio signal “what is your preferred color”; the user’s response “red” – thus, receiving input in response to the prompt); and 
performing, by the processing device, an action based on the input received from the client device ([0083] the navigation component generate second data array based on the response (i.e., performing action based on the input received from the client device)).
However, Karnati fails to expressly disclose wherein the action including retrieving web page data associated with a new web page based on the selection of a link by the user in response to the prompt.  
In the same field of endeavor, Danner teaches techniques for navigating a network based on audio input to retrieve information from a network (see Abstract) wherein the action including retrieving web page data associated with a new web page based on the selection of a link by the user in response to the prompt ([0074]-[0075] the proxy browser plays audible list of URLs to a user of a cellular telephone; the user requests one of the URLs via voice command; the proxy server  sends the request to the application server; the proxy server obtains a request to access a website via a URL request/ navigate the web; obtain retrieved webpage based .  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the action including retrieving web page data associated with a new web page based on the selection of a link by the user in response to the prompt, as suggested in Danner into Karnati.  Doing so would be desirable because it would allow the user to speak natural language into an audio communication device in order to access a webpage (Danner [0013]). 

However, Karnati and Danner fail to expressly disclose wherein the web page was previously accessed by the client device; retrieving previously-stored web page data associated with the web page; comparing current web page data to the previously-stored web page data; updating a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data; analyzing the updated web page data set.
In the same field of endeavor, Kim teaches wherein the web page was previously accessed by the client device, retrieving previously-stored web page data associated with the web page ([0024] browser retrieves web pages and presents the retrieved web pages to a user of computing device; [0025] when browser retrieves webpage, the web page including structured data stored in data store; [0028] synchronization engine accesses the original web page from which the structured data was copied and retrieves that web page (i.e., previously accessed web page); then ; comparing current web page data to the previously-stored web page data, updating a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data ([0027]-[0028] synchronization engine accesses the original web page from which the structured data was copied and retrieves that web page and then compares at least the retrieved structured data to the structured data that is stored as a record in data store (i.e., comparing with previously-stored web page data); if there have been changes to the structured data, the received structured data replaces the stored structured data in record (i.e., updating the web page data set); changes to the remaining portions of the web page can be similarly detected by comparing the retrieved web page to the web page that was previously stored; for each piece of collected structured data, the collected structured data as well as meta data for the structured data is stored as a record in data store; each record includes the structured data present on the web page, an identifier of the original web page from which the structured data was copied, and meta data describing aspects of the structured data and/or the web page identifier (i.e., information from the analysis of web page data); [0046]-[0048] the web page from which the structured data was originally received is retrieved; the structured data in the retrieved web page is then compared to the structured data previously stored in the data store; a check is made as to whether there are any changes to the structured data; if there are changes to the structured data then the structured data in the data store is replaced with the structured data from the web page retrieved – thus, updating web page data set including the the updated web page data set ([0045]-[0048] the web page from which the structured data was originally received is retrieved; the structured data in the retrieved web page is then compared to the structured data previously stored in the data store; a check is made as to whether there are any changes to the structured data; if there are changes to the structured data then the structured data in the data store is replaced with the structured data from the web page retrieved; synchronization can be performed at regular intervals - thus, analyzing the updated web page data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the web page was previously accessed by the client device; retrieving previously-stored web page data associated with the web page; comparing current web page data to the previously-stored web page data; updating a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data; analyzing the updated web page data set., as suggested in Kim into Karnati and Danner.  Doing so would be desirable because it would provide an improved way of accessing changes to the web pages (Kim [0001]), thereby making the process more efficient. 

As to dependent Claim 2, Karnati, Danner, and Kim teach all the limitations of claim 1.  Karnati further teaches wherein the organized data set comprises categories of links ([0032] the digital components can be webpages that include 

As to dependent Claim 3, Karnati, Danner, and Kim teach all the limitations of claim 2.  Danner further teaches wherein the prompt comprises the categories of links as options for the user to select ([0074] the proxy browser plays audible list of URLs to a user of a cellular telephone; the user requests one of the URLs via voice command - thus, the prompt comprises the categories of links as options for the user to select).  

As to dependent Claim 4, Karnati, Danner, and Kim teach all the limitations of claim 1.  Karnati further teaches wherein identifying the links within the web page data and extracting information from the links ([0032] the digital components can be webpages that include graphics, text, hyperlinks, etc.; [0076] button and links generally referred to as input fields; the digital component can be analyzed with a machine vision component of the navigation component; [0079] navigation component can identify 

As to dependent Claim 11, Karnati, Danner, and Kim teach all the limitations of claim 1.  Karnati further teaches wherein the input from the client device is received from an audio input device based on captured speech of the user ([0070] method includes receiving an input audio signal; [0071] the data processing system can receive the input audio signal from computing device; [0072] the audio signal detected by the computing device include “I want a shirt from ABC Co” – thus, the input from the client device is received from an audio input device based on captured speech of the user).  

As to dependent Claim 21, Karnati, Danner, and Kim teach all the limitations of claim 1.  Kim further teaches wherein the associated information from previous analysis includes types of links on the web page, navigation information, content of the web page, grouping of links, link patterns (based on the 112(b) discussion above, this limitation is interpreted as: the associated information from previous analysis includes types of links on the web page, navigation information, content of the web page, grouping of links, or link patterns. [0027]-[0028] synchronization engine accesses the original web page from which the structured data was copied and retrieves that web page and then compares at least the retrieved structured data to the structured data that is stored as a record in data store; if there have been changes to the structured data, the received structured data replaces the stored structured data in record; changes to the remaining portions of the web page can be similarly detected by .

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karnati in view of Danner and Kim, further in view of Cao et al. (US 2018/0025012 A1 hereinafter Cao).

As to dependent Claim 5, Karnati, Danner, and Kim teach all the limitations of claim 4.  However, Karnati, Danner, and Kim fail to expressly disclose wherein identifying patterns based on HTML code associated with the links.  
In a similar field of endeavor, Cao teaches wherein identifying patterns based on HTML code associated with the links ([0037]-[0038] hyperlink list retrieval module retrieve a list of hyperlinks from the web page; process the valid hyperlink list to associate a classification/ category to each hyperlink; [0040] build HTML tag tree for the URL using HTML parser; [0046] process HTML codes of the URL (i.e., link) to yield HTML tag tree; tag indicative of the content displayed by or linked by the webpage – thus, identifying patterns based on HTML code associated with the links ).  
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karnati in view of Danner, Kim, and Cao further in view of Harrington (US 2011/0099495 A1).
	
As to dependent Claim 6, Karnati, Danner, Kim, and Cao teach all the limitations of claim 5.  Cao further teaches wherein categorizing and naming the links based on the identified patterns ([0033] retrieve a list of hyperlinks from tag tree; [0037]-[0038] hyperlink list retrieval module retrieve a list of hyperlinks from the web page; process the valid hyperlink list to associate a classification/ category to each hyperlink; category can be selected from News, Business, Arts, Sports, etc. - thus, categorizing and naming the links based on the identified patterns).  
However, Karnati, Danner, Kim, and Cao fail to expressly disclose wherein a name of each link includes text from the HTML code.
In a similar field of endeavor, Harrington teaches wherein a name of each link includes text from the HTML code ([0051] the extraction unit use the structure provided by the hypertext markup language that is used to encode web pages to extract the links; [0031] the web page organized into frames, tables, lists, and forms; the page structure can be used to group the hyperlinks; a user interface page presented with a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a name of each link includes text from the HTML code, as suggested in Harrington into Karnati, Danner, Kim, and Cao.  Doing so would be desirable because it would allow for the user to select the group of interest (Harrington [0051]), thereby enhancing user convenience. 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karnati in view of Danner and Kim, further in view of El Daher et al. (US 2013/0031091 A1 hereinafter El Daher).

As to dependent Claim 7, Karnati, Danner, and Kim teach all the limitations of claim 1.  Karnati further teaches wherein the data analysis process comprises the links within the web page ([0032] the digital components can be webpages that include graphics, text, hyperlinks, etc.; [0037] navigation component can identify input elements, text, and other data in the digital component; [0076] buttons, links, input fields, etc. are referred to as input elements; [0079] navigation component can identify components of the digital component by performing machine vision analysis and/ or parsing code of the digital component).
However, Karnati, Danner, and Kim fail to expressly disclose wherein obtaining usage statistics for the links, and sorting the links based on the usage statistics.  
obtaining usage statistics for the links, and sorting the links based on the usage statistics ([0026] hyperlinks within webpage identified and grouped; based on that, action based deep links are provided; [0044] receive click-through data of hyperlinks; [0045] deep links based on number of clicks (i.e., usage statistics); [0072] ranking order based on popularity/ number of clicks of URLs – thus, sorting links based on usage statistics).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein obtaining usage statistics for the links, and sorting the links based on the usage statistics, as suggested in El Daher into Karnati, Danner, and Kim.  Doing so would be desirable because it would make it easier for the user to quickly navigate to desired location and perform key tasks, thereby reducing overall time required to perform task (El Daher [0025]). 

As to dependent Claim 8, Karnati, Danner, Kim, and El Daher teach all the limitations of claim 7.  El Daher further teaches wherein the prompt comprises the sorted links with more popular links being presented to the user before less popular links ([0026] hyperlinks within webpage identified and grouped; based on that action based deep links are provided (i.e., prompt); [0044] receive click-through data of hyperlinks; [0045] deep links based on number of clicks; [0072] ranking order based on popularity/ number of clicks of URLs – thus, sorting links with more popular links being presented to the user before less popular links).  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Karnati in view of Danner and Kim, further in view of Cao et al. (US 2018/0025012 A1 hereinafter Cao) and El Daher et al. (US 2013/0031091 A1 hereinafter El Daher).

As to dependent Claim 12, Karnati, Danner, and Kim teach all the limitations of claim 1.  Karnati further teaches wherein identifying the separate elements of the web page, the separate elements comprising links and inactive content ([0076] render received digital component that includes input fields, buttons, menus, text, links, etc. (i.e., components/ elements of digital component); the digital component can be analyzed with a machine vision component of the navigation component; [0079] navigation component can identify components (i.e., separate elements) of the digital component by performing machine vision analysis and/ or parsing code of the digital component; identify tags – thus, identifying separate elements of the webpage); 
and generating a prompt for sending to the client device and being output by the client device as an audio prompt ([0081]-[0083] data array generated by the navigation component, navigation component can determine the text states “size” and is associated with input field; the data processing system can establish a communication session with the computing device to retrieve additional information for the data array; output audio signal “what is your preferred color”).  
However, Karnati, Danner, and Kim fail to expressly disclose wherein categorizing the links into a plurality of groups and sorting the categories based on usage statistics associated with the links.
categorizing the links into a plurality of groups ([0026] hyperlinks within webpage identified and grouped into a number of clusters (i.e., categorized into a plurality of groups), sorting the categories based on usage statistics associated with the links and generating a prompt which includes the sorted categories of links ([0026] hyperlinks within webpage identified and grouped into a number of clusters; based on that, action based deep links are provided (i.e., prompt); [0044] receive click-through data of hyperlinks; [0045] deep links based on number of clicks (i.e., usage statistics); [0072] ranking order based on popularity/ number of clicks of URLs – thus, sorting based on usage statistics).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein categorizing the links into a plurality of groups and sorting the categories based on usage statistics associated with the links, as suggested in El Daher into Karnati, Danner, and Kim.  Doing so would be desirable because it would make it easier for the user to quickly navigate to desired location and perform key tasks, thereby reducing overall time required to perform task (El Daher [0025]). 

However, Karnati, Danner, Kim, and El Daher fail to expressly disclose wherein categorizing the links based on one or more of the associated HTML code or a web page type.
In a similar field of endeavor, Cao teaches wherein categorizing the links based on one or more of the associated HTML code or a web page type ([0040] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein categorizing the links based on one or more of the associated HTML code or a web page type, as suggested in Cao into Karnati, Danner, Kim, and El Daher.  Doing so would be desirable because it would improve classification of web content (Cao [0009]). 

Claims 13-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karnati in view of El Daher et al. (US 2013/0031091 A1 hereinafter El Daher), further in view of Kim et al. (US 2008/0195674 A1 hereinafter Kim).

Regarding Claim 13, Karnati teaches a website navigation system ([0012] system and methods that increase scalability of voice based network; system includes a data processing system that enable navigating and interacting with digital components such as webpage), comprising: 
an analysis system connected to the Internet ([0072]-[0073] audio signal detected include “I want a shirt from ABC Co; the data processing device can identify the content and configured to: 
receive a request for an Internet web page associated with a website from a client device ([0070] method includes receiving an input audio signal; [0071] the data processing system can receive the input audio signal from computing device; [0072]-[0073] audio signal detected include “I want a shirt from ABC Co; the data processing device can identify the content provider as ABC Co and the website, IP address associated with the content provider ABC Co – thus, receiving a request for an Internet web page associated with a website from a client device); 
identify, by an identification unit, separate elements of the web page from the web page data set ([0076] render received digital component that includes input fields, buttons, menus, text, links, etc. (i.e., components/ elements of digital component); the digital component can be analyzed with a machine vision component of the navigation component; [0079] navigation component can identify components (i.e., separate elements) of the digital component by performing machine vision analysis and/ or parsing code of the digital component; identify tags – thus, identifying separate elements of the webpage from the web page data set); 
extract, by the identification unit, information from the separate elements based on the web page data set ([0079] navigation component can identify components of the digital component by performing machine vision analysis and/ or parsing code of the digital component; identify tags; [0081] data array generated by the navigation ; 
group, by a categorization unit, the separate elements into categories based on the extracted information ([0076] buttons, links, input fields, etc. are referred to as input elements; [0079] navigation component can identify components of the digital component by performing machine vision analysis and/ or parsing code of the digital component; identify tags; [0037] navigation component can identify input elements, text, and other data (i.e., categories of elements) in the digital component; navigation component can interact with elements using interaction model); 
name, by the categorization unit, at least one of the separate elements or the groups of separate elements based on the extracted information ([0037] navigation component can identify input elements, text, and other data (i.e., categories of elements) in the digital component; navigation component can interact with elements using interaction model; [0039] interaction model for different types of websites; [0068] navigation component analyze keywords and categorize the digital component/ webpage (i.e., classifying a page type based on the web page data); select interaction model based on the category of the digital component; [00074] information needed to purchase a shirt include size, preferred color, preferred style, etc.; populate fields based on response from the user; [0076] buttons, links, input fields, etc. are referred to as input elements; [0079] navigation component can identify components of the digital component by performing machine vision analysis and/ or parsing code of the digital component; identify tags; [0083] navigation component can determine the text states 
generate, by a prompting unit, a prompt for being output to a user by the client device as audible output based on the sorted groups of separate elements, the prompt comprising a name generated by the categorization unit ([0037] navigation component can identify input elements, text, and other data (i.e., categories of elements) in the digital component; navigation component can interact with elements using interaction model; [0081]-[0083] data array generated by the navigation component, navigation component can determine the text states “size” and is associated with input field (i.e., sorted group of element); the data processing system can establish a communication session with the computing device to retrieve additional information for the data array; output audio signal “what is your preferred color” – thus, the prompt comprising name).  
However, Karnati fails to expressly disclose wherein retrieve, by an information unit, usage statistics for the separate elements and sort, by the categorization unit, the groups of separate elements based on the usage statistics.
In a similar field of endeavor, El Daher teaches wherein retrieve, by an information unit, usage statistics for the separate elements and sort, by the categorization unit, the groups of separate elements based on the usage statistics ([0026] hyperlinks within webpage identified and grouped into a number of clusters (i.e., groups of separate elements); based on that, action based deep links are 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein retrieve, by an information unit, usage statistics for the separate elements and sort, by the categorization unit, the groups of separate elements based on the usage statistics, as suggested in El Daher into Karnati.  Doing so would be desirable because it would make it easier for the user to quickly navigate to desired location and perform key tasks, thereby reducing overall time required to perform task (El Daher [0025]). 

However, Karnati and El Daher fail to expressly disclose wherein the web page was previously accessed by the client device; retrieve previously-stored web page data associated with the web page; compare current web page data to the previously-stored web page data; update a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data; identify elements of the web page from the updated web page data set; and extract information based on the updated web page data set.
In the same field of endeavor, Kim teaches wherein the web page was previously accessed by the client device, retrieve previously-stored web page data associated with the web page ([0024] browser retrieves web pages and presents the retrieved web pages to a user of computing device; [0025] when browser retrieves ; compare current web page data to the previously-stored web page data, update a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data ([0027]-[0028] synchronization engine accesses the original web page from which the structured data was copied and retrieves that web page and then compares at least the retrieved structured data to the structured data that is stored as a record in data store (i.e., comparing with previously-stored web page data); if there have been changes to the structured data, the received structured data replaces the stored structured data in record (i.e., updating the web page data set); changes to the remaining portions of the web page can be similarly detected by comparing the retrieved web page to the web page that was previously stored; [0027] for each piece of collected structured data, the collected structured data as well as meta data for the structured data is stored as a record in data store; each record includes the structured data present on the web page, an identifier of the original web page from which the structured data was copied, and meta data describing aspects of the structured data and/or the web page identifier (i.e., information from the analysis of web page data); [0046]-[0048] the web page from which the structured data was originally received is retrieved; the structured data in the retrieved web page is then compared to the structured data previously stored in the data store; a check is made as the updated web page data set and extract information based on the updated web page data set ([0045]-[0048] the web page from which the structured data was originally received is retrieved; the structured data in the retrieved web page is then compared to the structured data previously stored in the data store (i.e., identifying elements of the web page and extracting information from the elements of the web page); a check is made as to whether there are any changes to the structured data; if there are changes to the structured data then the structured data in the data store is replaced with the structured data from the web page retrieved; synchronization can be performed at regular intervals - thus, identifying elements of the web page and extracting information from the elements of the web page based on the updated data set). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the web page was previously accessed by the client device; retrieve previously-stored web page data associated with the web page; compare current web page data to the previously-stored web page data; update a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data; identify elements of the web page from the updated web page data set; and extract information based on the updated web page data set, as suggested in Kim into Karnati 

As to dependent Claim 14, Karnati, El Daher, and Kim teach all the limitations of claim 13.  Karnati further teaches wherein the separate elements include links and inactive content ([0032] the digital components can be webpages that include graphics, text, hyperlinks, etc.; [0076] buttons, links, input fields, etc. are referred to as input elements; [0037] navigation component can identify input elements, text, and other data in the digital component – thus, including links and inactive content).  

As to dependent Claim 16, Karnati, El Daher, and Kim teach all the limitations of claim 13.  Karnati further teaches wherein receive input from the client device provided to the client device in response to the prompt ([0070] method includes receiving an input audio signal; [0071] the data processing system can receive the input audio signal from computing device (i.e., client device); [0072] the audio signal detected by the computing device include “I want a shirt from ABC Co”; [0083] the data processing system can establish a communication session with the computing device to retrieve additional information for the data array; output audio signal “what is your preferred color”; the second audio input signal in response to the output audio signal; the user’s response “red” – thus, receiving input from the client device provided to the client device in response to the prompt).   

Claim 17, Karnati, El Daher, and Kim teach all the limitations of claim 16.  Karnati further teaches wherein the analysis system is further configured to perform, by an action unit, an action based on the input received from the client device ([0083] the navigation component generate second data array based on the response (i.e., performing action based on the input received from the client device).  El Daher further teaches wherein the action including retrieving web page data associated with a new web page based on the selection of a link by the user in response to the prompt ([0026] hyperlinks within webpage identified and grouped; based on that information, action based deep links are provided (i.e., prompt); [0068] the user may select an action based deeplink and in repose to the user selection, then user is navigated to the destination webpage corresponding with the deeplink – thus, retrieving web page data associated with a new web page based on the selection of a link by the user).  

Regarding Claim 20, Karnati teaches a client device ([0012] system and methods that increase scalability of voice based network; system includes a data processing system that enable navigating and interacting with digital components such as webpage using speech input on computing device (i.e., client device), comprising: 
an audio input device configured to receive audio input from a user ([0021] user can initiate a command via a voice-based computing device such as “I want to obtain product X on website Y”; the data processing system can parse and interpret the input audio signal – thus, configured to receive audio input from user); 
an audio output device configured to provide audio output to the user ([0021] the price and availability can be provided to the user’s computing device via an output audio file that is presented to the user via a speaker associated with the computing device – thus, configured to provide audio output to the user); 
a memory configured to store software instructions ([0087] systems and methods implemented by the computing system in response to a processor executing instructions contained in main memory); and 
a processing device configured to execute the software instructions ([0087] systems and methods implemented by the computing system in response to a processor executing instructions contained in main memory) to: 
receive input data from the audio input device based on an audible message from the user ([0070] method includes receiving an input audio signal; [0071] the data processing system can receive the input audio signal from computing device; [0072] audio signal detected include “I want a shirt from ABC Co”); 
identify a web page from the input data ([0072]-[0073] audio signal detected include “I want a shirt from ABC Co; the data processing device can identify the content provider as ABC Co and the website, IP address associated with the content provider ABC Co – thus, identifying a web page from the input data); 
transmit a request to an analysis system including the web page data ([0072]-[0076] the data processing device can identify the content provider as ABC Co and the website, IP address associated with the content provider ABC Co;  establish a communication session with the content provider to receive digital component from the content provider; session established with a request from the data processing system; ; 
receive, from the analysis system, a prompt based on the web page data  ([0032] the digital components can be webpages that include graphics, text, hyperlinks, etc.; [0039] interaction model for different types of websites; [0068] navigation component analyze keywords and categorize the digital component/ webpage (i.e., classifying a page type based on the web page data); select interaction model based on the category of the digital component – i.e., based on page type; [0083] the data processing system can establish a communication session with the computing device to retrieve additional information for the data array, based on the interaction model; output audio signal “what is your preferred color” – thus, receiving a prompt based on the page type); and 
provide output data to the audio output device for providing the prompt to the user as an audible message ([0083] the data processing system can transmit an output audio signal “what is your preferred color” – thus, providing output data to the audio output device for providing the prompt to the user as an audible message).

However, Karnati fails to expressly disclose wherein a prompt including a categorized and sorted group of links from the webpage data set.
In a similar field of endeavor, El Daher teaches wherein a prompt including a categorized and sorted group of links from the webpage data set ([0026] hyperlinks within webpage identified and grouped (i.e., categorized); based on that action based deep links are provided (i.e., prompt); [0044] receive click-through data of hyperlinks; 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a prompt including a categorized and sorted group of links from the webpage, as suggested in El Daher into Karnati.  Doing so would be desirable because it would make it easier for the user to quickly navigate to desired location and perform key tasks, thereby reducing overall time required to perform task (El Daher [0025]). 

However, Karnati and El Daher fail to expressly disclose wherein the web page was previously accessed by the user; retrieve previously-stored web page data associated with the web page; compare current web page data to the previously-stored web page data; update a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data; transmit a request to an analysis system including the updated web page data set; and receive a prompt from the updated web page data set .
In the same field of endeavor, Kim teaches wherein the web page was previously accessed by the client device, retrieve previously-stored web page data associated with the web page ([0024] browser retrieves web pages and presents the retrieved web pages to a user of computing device; [0025] when browser retrieves webpage, the web page including structured data stored in data store; [0028] synchronization engine accesses the original web page from which the structured data was copied and retrieves that web page (i.e., previously accessed web page); then ; compare current web page data to the previously-stored web page data, update a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data ([0027]-[0028] synchronization engine accesses the original web page from which the structured data was copied and retrieves that web page and then compares at least the retrieved structured data to the structured data that is stored as a record in data store (i.e., comparing with previously-stored web page data); if there have been changes to the structured data, the received structured data replaces the stored structured data in record (i.e., updating the web page data set); changes to the remaining portions of the web page can be similarly detected by comparing the retrieved web page to the web page that was previously stored; [0027] for each piece of collected structured data, the collected structured data as well as meta data for the structured data is stored as a record in data store; each record includes the structured data present on the web page, an identifier of the original web page from which the structured data was copied, and meta data describing aspects of the structured data and/or the web page identifier (i.e., information from the analysis of web page data); [0046]-[0048] the web page from which the structured data was originally received is retrieved; the structured data in the retrieved web page is then compared to the structured data previously stored in the data store; a check is made as to whether there are any changes to the structured data; if there are changes to the structured data then the structured data in the data store is replaced with the structured data from the web page retrieved – thus, updating web page data set including the  the updated web page data set ([0045]-[0048] the web page from which the structured data was originally received is retrieved; the structured data in the retrieved web page is then compared to the structured data previously stored in the data store (i.e., identifying elements of the web page and extracting information from the elements of the web page); a check is made as to whether there are any changes to the structured data; if there are changes to the structured data then the structured data in the data store is replaced with the structured data from the web page retrieved; synchronization can be performed at regular intervals - thus, transmitting the updated data set); and receive a prompt from the updated web page data set ([0048] the user is notified of the change to the structured data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the web page was previously accessed by the user; retrieve previously-stored web page data associated with the web page; compare current web page data to the previously-stored web page data; update a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data; transmit a request to an analysis system including the updated web page data set; and receive a prompt from the updated web page data set, as suggested in Kim into Karnati and Danner.  Doing so would be desirable because it would provide an improved way of accessing changes to the web pages (Kim [0001]), thereby making the process more efficient. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karnati in view of El Daher and Kim, further in view of Cao et al. (US 2018/0025012 A1 hereinafter Cao) and Harrington (US 2011/0099495 A1).

As to dependent Claim 15, Karnati, El Daher, and Kim teach all the limitations of claim 14.  However, Karnati, El Daher, and Kim fail to expressly disclose wherein identifying patterns based on HTML code associated with the links.  
In a similar field of endeavor, Cao teaches wherein identifying patterns based on HTML code associated with the links ([0037]-[0038] hyperlink list retrieval module retrieve a list of hyperlinks from the web page; process the valid hyperlink list to associate a classification/ category to each hyperlink; [0040] build HTML tag tree for the URL using HTML parser; [0046] process HTML codes of the URL (i.e., link) to yield HTML tag tree; tag indicative of the content displayed by or linked by the webpage – thus, identifying patterns based on HTML code associated with the links).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein identifying patterns based on HTML code associated with the links, as suggested in Cao into Karnati, El Daher, and Kim.  Doing so would be desirable because it would improve classification of web content (Cao [0009]). 

However, Karnati, El Daher, Kim, and Cao fail to expressly disclose wherein the name includes text from the HTML code.
the name includes text from the HTML code ([0051] the extraction unit use the structure provided by the hypertext markup language that is used to encode web pages to extract the links; [0031] the web page organized into frames, tables, lists, and forms; the page structure can be used to group the hyperlinks; a user interface page presented with a table of groups, allowing the user to select the group of interest; label can be constructed from the text associated with the individual links in the group).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the name includes text from the HTML code, as suggested in Harrington into Karnati, El Daher, Kim, and Cao.  Doing so would be desirable because it would allow for the user to select the group of interest (Harrington [0051]), thereby enhancing user convenience.

Response to Arguments
35 U.S.C. §103: In the remarks, applicant argues that:
The cited references fail to teach at least "retrieving previously-stored web page data associated with the web page," "comparing current web page data to the previously-stored web page data," "updating a web page data set including the current web page data and associated information from previous analysis of the previously-stored web page data," as recited in amended independent claims 1, 13, and 20.
The cited references fail to teach "a name of each link includes text from the HTML code
Claims 2-8, 11-12, and 14-17 depend from independent claims 1 and 13 respectively and are therefore allowable for at least the same reasons as the independent claims.

Applicant's arguments with respect to the 103 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Lim (US 2013/0275577 A1) teaches a method of selecting content within a webpage an image wherein the web page data associated with any web page accessed by a user of the computing device is stored;  various types of data associated with a web page exist; and comparing webpage data (see [0028], [0032], [0045]). 
Stent et al. (US 2015/0149168 A1) teaches wherein form in the web page are extracted; a form contains elements such as text box, text area, hyperlinks, etc.; form element labeling based on the attribute of the HTML <label> tag (see ([0057]-[0058]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143